11-821
         Yang v. Holder
                                                                                       BIA
                                                                                   Chew, IJ
                                                                               A078 222 617


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 15th day of August, two thousand twelve.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                JON O. NEWMAN,
10                PIERRE N. LEVAL,
11                     Circuit Judges.
12       _____________________________________
13
14       MIN YANG,
15                        Petitioner,
16
17                        v.                                    11-821
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:                 WaiSim M. Cheung, Tsoi and
25                                       Associates, New York, New York.
26
27       FOR RESPONDENT:                 Tony West, Assistant Attorney
28                                       General; Mary Jane Candaux,

         05212012-29
 1                             Assistant Branch Director; Matthew
 2                             A. Connelly, Trial Attorney, Office
 3                             of Immigration Litigation, United
 4                             States Department of Justice,
 5                             Washington, D.C.

 6           UPON DUE CONSIDERATION of this petition for review of a

 7   decision of the Board of Immigration Appeals (“BIA”), it is

 8   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 9   review is DENIED.

10           Petitioner Min Yang seeks review of a February 3, 2011,

11   decision of the BIA affirming the October 22, 2008, decision

12   of Immigration Judge (“IJ”) George T. Chew, denying her

13   application for asylum, withholding of removal, and relief

14   under the Convention Against Torture (“CAT”).     In re Min

15   Yang, No. A078 222 617 (B.I.A. Feb. 3, 2011), aff’g No. A078

16   222 617 (Immig. Ct. N.Y. City Oct. 22, 2008).     We assume the

17   parties’ familiarity with the underlying facts and

18   procedural history of this case.

19           Under the circumstances of this case, we have reviewed

20   both the IJ’s and the BIA’s opinions.     See Zaman v. Mukasey,

21   514 F.3d 233, 237 (2d Cir. 2008).     The applicable standards

22   of review are well-established.     See Jian Hui Shao v.

23   Mukasey, 546 F.3d 138, 157-58 (2d Cir. 2008).

24           Yang, a native and citizen of the People’s Republic of

25   China, sought relief from removal based on her assertion
     05212012-29                     2
 1   that she fears persecution because she has had more than one

 2   child in the United States, which they contend is in

 3   violation of China’s population control program and because

 4   she is Catholic.      For largely the same reasons as this Court

 5   set forth in Jian Hui Shao, 546 F.3d 138, we find no error

 6   in the agency’s denial of asylum, withholding of removal,

 7   and CAT relief insofar as those claims were based on Yang’s

 8   fear of persecution under China’s population control

 9   program.      See id. at 158-72.

10           With respect to Yang’s religion claim, contrary to her

11   contention, the BIA did not review de novo the IJ’s factual

12   findings when it found clearly erroneous the IJ’s factual

13   determination that Yang’s continued practice of Catholicism

14   in China was speculative, but nevertheless agreed with the

15   IJ’s dispositive determination that Yang did not

16   demonstrate, as a matter of law, an objectively reasonable

17   fear that she would be persecuted in China on account of her

18   religion.      See 8 C.F.R. § 1003.1(d)(3); see also Hui Lin

19   Huang v. Holder, Nos. 10-1263 (L), 11-3584(Con), --- F.3d --

20   --, 2012 WL 1003506, at *4 (2d Cir. Mar. 27, 2012) (“The BIA

21   [] is on sound ground in its view that de novo review

22   applies to the ultimate question of whether the applicant

23   has sustained her burden to establish that her subjective
     05212012-29                        3
 1   fear of persecution is objectively reasonable.”).       Moreover,

 2   the agency reasonably found that Yang failed to show that

 3   members of unregistered Catholic groups face persecution in

 4   Fujian Province, or that Chinese authorities were aware of,

 5   or were likely to become aware of, her practice of

 6   Catholicism.       See Hongsheng Leng v. Mukasey, 528 F.3d 135,

 7   143 (2d Cir. 2008).

 8           For the foregoing reasons, the petition for review is

 9   DENIED.       As we have completed our review, any pending

10   request for oral argument in this petition is DENIED in

11   accordance with Federal Rule of Appellate Procedure

12   34(a)(2), and Second Circuit Local Rule 34.1(b).

13                                   FOR THE COURT:
14                                   Catherine O’Hagan Wolfe, Clerk
15
16




     05212012-29                       4